Case 2:20-cv-00020-LGW-BWC Document 33 Filed 04/12/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

RONALD WILSON,
Plaintiff, JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CV 220-020
SUNTRUST BANK, INC.,
Defendant.

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered,

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered April 9, 2021, the Court grants

Defendant's Motion for Summary Judgment, enters judgment in favor of Defendant, and

closes this case.

   

Approved by:

 

HO}. LIS OBBEY WOOD, JUDGE
UNJTED STATES DISTRICT COURT
SOWTHERN DISTRICT OF GEORGIA

4/9/2021 John E. Triplett, Acting Clerk
Date Clerk

(By) Deplty Clerk

 

 

GAS Rev 10/2020
